EXHIBIT 32.2 CERTIFICATION PURSUANT TO RULE 13b — 14(b) OF THE SECURITIES EXCHANGE ACT AND 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Embarr Downs, Inc. (the “Company”) on Form 10-Q for the period ended May 31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Joseph Wade, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July , 2014 By: /s/ Joseph Wade Joseph Wade Chief Financial Officer
